Exhibit 10.2

 

HYCROFT MINING HOLDING CORPORATION
RESTRICTED STOCK UNIT AGREEMENT

(TIME-VESTING)

 

THIS AGREEMENT (the “Agreement”) is made and entered into as of this 31st day of
August, 2020, by and between Hycroft Mining Holding Corporation, a Delaware
corporation (the “Corporation”), and Diane R. Garrett (the “Participant”),
pursuant to the HYMC 2020 Performance and Incentive Pay Plan (the “Plan”). This
Agreement and the award contained herein are subject to the terms and conditions
set forth in the Plan, which are incorporated by reference herein, and the
following terms and conditions. Capitalized terms used but not otherwise defined
herein shall have the meanings set forth in the Plan.

 

WITNESSETH:

 

WHEREAS, the Participant has agreed to accept employment as the President and
Chief Executive Officer of the Corporation;

 

WHEREAS, the Corporation has adopted the Plan in order to promote the interests
of the Corporation, its Affiliated Entities and its stockholders by using
stock-based and cash-based incentives to attract, retain and motivate its
management and other persons to encourage and reward such persons contributing
to the performance of the Corporation and to align their interests with the
interests of the Corporation’s stockholders; and

 

WHEREAS, the Compensation Committee (the “Committee”) of the Board of Directors
of the Corporation (the “Board”) has determined that it is in the best interests
of the Corporation to grant Restricted Stock Units (as defined herein) under the
Plan to the Participant on the terms and conditions set forth below to induce,
incentivize and reward the Participant.

 

NOW, THEREFORE, in consideration of the various covenants and agreements herein
contained, and intending to be legally bound hereby, the parties hereto agree as
follows:

 

1.            Award of Restricted Stock Units. In consideration for the
Participant’s acceptance of employment as the President and Chief Executive
Officer and the continued service of the Participant to the Corporation and its
Subsidiaries and Affiliated Entities, and as part of the Plan, effective on the
effective date of Participant’s employment by the Corporation (the “Grant
Date”), the Corporation hereby awards to the Participant, subject to the further
terms and conditions set forth in this Agreement, restricted stock units (the
“Restricted Stock Units” or “RSUs”), with a value of $1,000,000 as of the Grant
Date (the “Grant Date Value”). The number of RSUs granted shall be determined by
the fair market value of the common stock of the Corporation, par value $0.0001
per share (“Common Stock”), which shall be the closing price of the Common Stock
on the Nasdaq Capital Market on the Grant Date.

 

2.            No Rights of Stockholder. Until converted as described in
Section 6 hereof, the Restricted Stock Units represent the Corporation’s
unfunded and unsecured promise to issue shares of Common Stock at a future date,
subject to the terms of this Agreement. The Participant has no rights with
respect to the Restricted Stock Units other than rights of a general creditor of
the Corporation. Except as set forth in Section 3 hereof, the Participant shall
not have any of the rights of a stockholder with respect to unvested Restricted
Stock Units.

 





 

 

3.            Dividend Equivalents. Subject to the provisions of Section 5
hereof, in the event that the Corporation declares a dividend on its Common
Stock, the Corporation will increase the number of Restricted Stock Units
hereunder (i.e., by increasing the award) by the number of units, rounded to the
nearest whole number, equal to the result of dividing (a) the per share cash
dividend paid by the Corporation on its shares of Common Stock multiplied by the
number of unvested Restricted Stock Units awarded to Participant under this
Agreement as of the related dividend payment record date by (b) the fair market
value of one share of Common Stock on the related dividend payment record
date.   Any such additional Restricted Stock Units shall be subject to the same
vesting, forfeiture, payment, termination and other terms, conditions and
restrictions as the original Restricted Stock Units to which they relate. No
additional Restricted Stock Units shall be granted with respect to any
Restricted Stock Units which, as of the dividend payment record date, have
either vested or been terminated.

 

4.            Restrictions on Transfer. Except as otherwise provided in this
Agreement, the Participant may not sell, transfer, assign, pledge, encumber or
otherwise dispose of any of the Restricted Stock Units or the rights granted
hereunder (any such disposition or encumbrance being referred to herein as a
“Transfer”). Until converted as described in Section 6 hereof, any Transfer or
purported Transfer by the Participant of any of the Restricted Stock Units shall
be null and void and the Corporation shall not recognize or give effect to such
Transfer on its books and records or recognize the person to whom such purported
Transfer has been made as the legal or beneficial holder of such Restricted
Stock Units. The Restricted Stock Units shall not be subject to sale, execution,
pledge, attachment, encumbrance or other process prior to vesting and no person
shall be entitled to exercise any rights of the Participant as the holder of
such Restricted Stock Units by virtue of any attempted execution, attachment or
other process until the Restricted Stock Units are converted as provided in
Section 6 hereof.

 

5.            Vesting of Restricted Stock Units.

 

(a)            Subject to any forfeiture provisions in this Agreement or in the
Plan, and subject to the terms of this Section 5 hereof, continued employment by
the Corporation as the President and Chief Executive Officer and compliance with
all of Participant’s obligations under the Employment Agreement dated August 31,
2020 between the Participant and the Corporation (the “Employment Agreement”),
the Restricted Stock Units shall vest, in whole and not in part, on the fourth
anniversary of the Grant Date.

 

(b)            Notwithstanding anything to the contrary in this Section 5, in
the event of a Change in Control in which the resulting entity does not assume,
continue, convert or replace this Agreement, the Restricted Stock Units shall be
fully vested and converted into an equivalent number of shares of Common Stock
immediately prior to the Change in Control, the Restricted Stock Units shall be
fully vested and converted into shares as described in Section 6 and Section 7
hereof. For purposes of this Agreement (i) the Restricted Stock Units awarded
hereunder will not be considered to be assumed, continued, converted or replaced
by the resulting entity in connection with the Change in Control unless the
Restricted Stock Units are adjusted to prevent dilution of the Participant’s
rights hereunder as a result of the Change in Control and (ii) the term Change
in Control shall have the definition set forth in Participant’s Employment
Agreement.

 



2

 

 

6.            Conversion of Restricted Stock Units into Common Stock upon
Vesting. On the Conversion Date (as defined below), the Restricted Stock Units
that vested pursuant to the terms of Section 5 hereof, if any, shall be
converted into the number of shares of Common Stock equal to the Grant Date
Value divided by the fair market value of a share of Common Stock, which shares
of Common Stock will be issued to the Participant, or in the event of the
Participant’s death, the Participant’s beneficiary pursuant to the Plan.
Promptly after the Conversion Date (as defined below), certificates of such
shares of Common Stock shall be delivered to the Participant. Except as provided
in Section 11(b), the “Conversion Date” shall be the applicable vesting date.
For purposes of this Section 6(a), the fair market value shall mean the closing
price of a share of Common Stock on a national securities exchange on which such
shares of Common Stock may be listed for trading or as determined by the
Committee on a vesting date.

 

7.            Adjustment Provisions. If, during the term of this Agreement,
there shall be any merger, reorganization, consolidation, recapitalization,
stock dividend, special cash dividend, stock split, reverse stock split, rights
offering or extraordinary distribution with respect to the Common Stock, or
other change in corporate structure affecting the Common Stock, the Committee
shall make or cause to be made an appropriate and equitable substitution,
adjustment or treatment with respect to the Restricted Stock Units in a manner
consistent with Section 4.3 of the Plan, including a substitution or adjustment
in the aggregate number or kind of shares subject to this Agreement,
notwithstanding that the Restricted Stock Units are subject to the restrictions
on transfer imposed by Section 4 above.  Any securities, awards or rights issued
pursuant to this Section 7 shall be subject to the same restrictions as the
underlying Restricted Stock Units to which they relate.

 

8.            Tax Withholding. As a condition precedent to the receipt of any
Restricted Stock Units hereunder, the Participant agrees to pay to the
Corporation, at such times as the Corporation shall determine, such amounts as
the Corporation shall deem necessary to satisfy any withholding taxes due on
income that the Participant recognizes pursuant to this Award. The obligations
of the Corporation under this Agreement and the Plan shall be conditional on
such payment or arrangements, and the Corporation and its Subsidiaries and
Affiliated Entities shall, to the extent permitted by law, have the right to
deduct any such taxes from any payment otherwise due to the Participant. In
addition, the Participant may elect, unless otherwise determined by the
Committee, to satisfy the withholding requirement by having the Corporation
withhold shares of Common Stock with a Fair Market Value, as of the date of such
withholding, sufficient to satisfy the withholding obligation.

 

9.            Registration. This grant is subject to the condition that if at
any time the Board or Committee shall determine, in its discretion, that the
listing of the shares of Common Stock subject hereto on any securities exchange,
or the registration or qualification of such shares under any federal or state
law, or the consent or approval of any regulatory body, shall be necessary or
desirable as a condition of, or in connection with, the grant, receipt or
delivery of shares hereunder, such grant, receipt or delivery will not be
effected unless and until such listing, registration, qualification, consent or
approval shall have been effected or obtained free of any conditions not
acceptable to the Board or Committee. The Corporation agrees to make every
reasonable effort to effect or obtain any such listing, registration,
qualification, consent or approval.

 



3

 

 

10.            No Right to Continued Employment or Engagement. In no event shall
the granting of the Restricted Stock Units or the other provisions hereof or the
acceptance of the Restricted Stock Units by the Participant confer upon the
Participant any right to employment by the Corporation, a Subsidiary of the
Corporation or an Affiliated Entity for any period of time or to continue his
present or any other rate of compensation.

 

11.            Section 409A Compliance.

 

(a)            The intent of the parties is that payments and benefits under
this Agreement be excluded from the scope of, or comply with, Internal Revenue
Code Section 409A and the regulations and guidance promulgated thereunder
(collectively “Code Section 409A”) and, accordingly, to the maximum extent
permitted, this Agreement shall be interpreted as such. To the extent that any
provision hereof is modified in order to comply with Code Section 409A, such
modification shall be made in good faith and shall, to the maximum extent
reasonably possible, maintain the original intent and economic benefit to the
Participant and the Corporation of the applicable provision without violating
the provisions of Code Section 409A.

 

(b)            [reserved]

 

(c)            For purposes of Code Section 409A, the Participant’s right to
receive any installment payments pursuant to this Agreement shall be treated as
a right to receive a series of separate and distinct payments. Whenever a
payment under this Agreement specifies a payment period with reference to a
number of days, the actual date of payment within the specified period shall be
within the sole discretion of the Corporation.

 

(d)            Notwithstanding any other provision of this Agreement to the
contrary, in no event shall any payment under this Agreement that constitutes
“nonqualified deferred compensation” for purposes of Code Section 409A be
subject to offset by any other amount unless otherwise permitted by Code
Section 409A.

 

12.            Miscellaneous.

 

(a)            Assignment; Successors. This Agreement will be binding upon and
inure to the benefit of the heirs and representatives of the Participant and the
assigns and successors of the Corporation, but neither this Agreement nor any
rights hereunder will be assignable or otherwise subject to hypothecation by the
Participant (except by will or by operation of the laws of intestate succession)
or by the Corporation, except that the Corporation may assign this Agreement to
any successor (whether by merger, purchase or otherwise) to all or substantially
all of the stock, assets or businesses of the Corporation.

 

(b)            Governing Law and Forum for Disputes. The laws of the State of
Colorado will govern the validity, interpretation, construction and performance
of this Agreement, without regard to the conflict of laws principles thereof.
Any action or proceeding against the parties relating in any way to this
Agreement (a “Dispute”) must be brought and enforced in the courts of the State
of Colorado, and the parties irrevocably (i) submit to the jurisdiction of such
courts in respect of any such action or proceeding and (ii) waive any right to a
trial by jury of any Dispute.

 



4

 

 

(c)            Modification or Amendment. No failure or delay by the Corporation
or the Participant in enforcing or exercising any right or remedy hereunder will
operate as a waiver thereof. No provisions of this Agreement may be modified,
waived, or discharged except by a written document signed by an officer or
director of the Corporation duly authorized by the Board and the Participant.

 

(d)            Notices. Notices given pursuant to this Agreement will be in
writing and will be deemed received when personally delivered, or on the date of
written confirmation of receipt by (i) overnight carrier, (ii) facsimile with
confirmation of delivery or by email, (iii) registered or certified mail, return
receipt requested, addressee only, postage prepaid, or (iv) such other method of
delivery, including electronic transmission, that provides a written
confirmation of delivery. Notice to the Corporation will be directed to:

 

Hycroft Mining Holding Corporation

8181 E. Tufts, Suite 510
Denver, CO 80237
Attention: Compensation Committee Chair

 

with a copy to:

 

Neal, Gerber & Eisenberg, LLP
2 N. LaSalle Street, Suite 1700
Chicago, IL 60602
Attention: David S. Stone, Esq.
email: dstone@nge.com

 

The Corporation may change the person and/or address to whom the Participant
must give notice under this Section 12(d) by giving the Participant written
notice of such change, in accordance with the procedures described above.
Notices to or with respect to the Participant will be directed to the
Participant, or to the Participant’s executors, personal representatives or
distributees, if the Participant is deceased, at the Participant’s home address
on the records of the Corporation, or such other address provided to the
Corporation in accordance with the procedures described above.

 

(e)            Severability. If any provisions of this Agreement will be found
invalid or unenforceable by a court of competent jurisdiction, in whole or in
part, then it is the parties’ mutual desire that such court modify such
provision(s) to the extent and in the manner necessary to render the same valid
and enforceable, and this Agreement will be construed and enforced to the
maximum extent permitted by law, as if such provision(s) had been originally
incorporated herein as so modified or restricted, or as if such provision(s) had
not been originally incorporated herein, as the case may be.

 

(f)            Entire Agreement. The Participant acknowledges receipt of this
Agreement and agrees that with respect to the Restricted Stock Units
(Time-Vesting), together with the obligations of Participant under the
Employment Agreement and the ENNNI Agreement, it contains the entire
understanding and agreement with the Corporation, superseding any previous oral
or written communication, representation, understanding or agreement with the
Corporation or any representative thereof. No term or condition should be
construed strictly against any party on the basis that it was drafted by such
party.

 



5

 

 

(g)            Headings. The headings in this Agreement are for convenience of
reference only and will not limit or otherwise affect the meaning thereof.

 

(h)            Counterparts.  This Agreement may be executed in any number of
counterparts, including by facsimile or PDF, each of which shall be deemed an
original, and all of which shall constitute one and the same instrument.

 

[Signature page to follow]

 



6

 

 

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement as of
the Grant Date.

 

PARTICIPANT   HYCROFT MINING HOLDING CORPORATION             /s/ Diane R.
Garrett   By: /s/ David Kirsch Diane R. Garrett   Name:  David Kirsch     Its:
Chairman of Compensation Committee

 



7

 